J-S05036-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                :    IN THE SUPERIOR COURT OF
                                                :          PENNSYLVANIA
                                                :
                v.                              :
                                                :
                                                :
    FREUD LABARRIERE,                           :
                                                :
                       Appellant                :        No. 1392 MDA 2019

        Appeal from the Judgment of Sentence Entered March 13, 2019
              in the Court of Common Pleas of Lancaster County
            Criminal Division at No(s): CP-36-CR-0004555-2018

BEFORE: SHOGAN, J., KUNSELMAN, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                           FILED NOVEMBER 19, 2020

        Freud Labarriere (“Labarriere”) appeals from the judgment of sentence

entered following his conviction for one count each of driving under the

influence (“DUI”) – general impairment (second offense), driving while

operating privilege is suspended, and careless driving, and two counts of

driving on roadways laned for traffic.1 We affirm in part, vacate in part, and

remand for a new sentencing hearing.

        On June 9, 2018, Lancaster City Police Lieutenant Richard Heim (“Lt.

Heim”)    was    traveling    northbound       on   Hershey   Avenue   in   Lancaster,

Pennsylvania. While proceeding through the intersection with Wabank Road,

Lt. Heim observed Labarriere’s vehicle, traveling southbound on Hershey

Avenue, cross over the double-yellow center line.             Lt. Heim noted that no

____________________________________________


1   See 75 Pa.C.S.A. §§ 3802(a)(1), 1543(a), 3714(a), 3309(1).
J-S05036-20


traffic or obstruction forced the vehicle out of its lane.    After Labarriere’s

vehicle passed, Lt. Heim performed a U-turn and caught up to and followed

Labarriere’s vehicle. Lt. Heim observed Labarriere’s vehicle cross the double-

yellow line several times and rapidly accelerate, going airborne at some

points.   Lt. Heim conducted a traffic stop and identified Labarriere as the

driver. As Lt. Heim approached the vehicle, he observed that Labarriere did

not readily notice his presence.    Labarriere’s mannerisms and movements

appeared to be sluggish. Lt. Heim, suspecting that Labarriere was intoxicated,

asked if Labarriere had anything to drink that night. Labarriere responded

that he had one beverage. Lt. Heim, not trained in field sobriety tests, called

Officer Heather Schaeffer (“Officer Schaeffer”) to the scene due to her training

and experience with intoxicated drivers.

      Officer Schaeffer arrived on scene and observed that Labarriere had

bloodshot and glassy eyes. Officer Schaeffer also noticed an odor of alcohol

coming from the interior of the vehicle and asked Labarriere to exit the vehicle.

Labarriere stumbled and fell over when he exited the vehicle. Next, Officer

Schaeffer asked Labarriere to perform field sobriety tests and Labarriere

refused to perform the tests.       Labarriere was placed under arrest and

transported to the police station.     Officer Schaeffer read Labarriere the

Pennsylvania Department of Transportation DL-26A implied consent form

(“DL-26A Form”), and asked Labarriere to submit to a chemical breath test.




                                      -2-
J-S05036-20


Labarriere refused to submit to a chemical breath test.        Labarriere was

subsequently charged with the above-mentioned offenses.

       A jury convicted Labarriere of DUI – general impairment on March 13,

2019. Additionally, the trial court found Labarriere guilty of the remaining

traffic offenses. The trial court sentenced Labarriere to 3 to 17 months in

prison in the Lancaster County Prison for his DUI conviction, followed by 3

years of probation.2 For the driving while operating privilege is suspended

conviction, Labarriere was sentenced to a consecutive term of 3 to 6 months

in prison.    The trial court also ordered Labarriere to pay fines and costs.

Labarriere timely filed a post-sentence Motion asking the trial court to

reconsider his sentence, which was denied by operation of law. Labarriere




____________________________________________


2 Sentencing occurred immediately after the conclusion of the jury trial. N.T.
(Jury Trial and Sentencing), 3/13/19, at 151. Initially, the trial court
sentenced Labarriere to an aggregate term of 6 to 23 months in the Lancaster
County Prison. Id. at 155. After argument from the Commonwealth, the trial
court imposed the five-year statutory maximum under 75 Pa.C.S.A. § 3804(d)
by adding the 3-year probation tail. N.T. (Jury Trial and Sentencing), 3/13/19,
at 155-56.

                                           -3-
J-S05036-20


filed a timely Notice of Appeal.3

       Labarriere now presents the following claims:

       (1) Did [] Labarriere knowingly refuse breath testing[,] where the
       record reflects he was not informed of the enhanced criminal
       penalties when he had already been convicted of a prior DUI?

       (2) Did the trial court improperly change its maximum sentence
       to five years in response to the Commonwealth’s incorrect claim
       that the 5-year sentence was required, when no assessment had
       been ordered pursuant to [75 Pa.C.S.A.] § 3814(1) as required by
       [75 Pa.C.S.A.] § 3804(d)?

Brief for Appellant at 8.



____________________________________________


3  On September 16, 2019, Labarriere’s counsel filed a Statement of Intent to
file an Anders Brief, pursuant to Anders v. California, 386 U.S. 738 (1967),
in lieu of a Pa.R.A.P. 1925(b) concise statement of errors complained of on
appeal. Labarriere’s counsel subsequently filed, in this Court, an Anders Brief
and a Petition to Withdraw.

       Initially, we concluded that counsel had complied with the technical
requirements under Anders. During this Court’s independent review of the
record, we determined that a non-frivolous issue existed of “[w]hether
Labarriere knowingly refused breath testing, where the record does not reflect
whether he was informed of the enhanced criminal penalties.”
Commonwealth v. Labarriere, 1392 MDA 2019 (Pa. Super. filed March 13,
2019) (unpublished memorandum at 6). We ordered Labarriere’s counsel to
file a concise statement pursuant to Pa.R.A.P. 1925(b), the trial court to file a
responsive Opinion pursuant to 1925(a), and for both parties to brief that
issue as well as any others that may exist. Id. at 6-7.

       The parties supplemented the record with the DL-26A Form and
Labarriere’s certified driving record. On June 12, 2020, this Court issued a
per curiam Order further explaining that the DL-26A Form and Labarriere’s
certified driving record failed to resolve the question. The parties and trial
court have now complied with our June 12, 2020, Order.




                                           -4-
J-S05036-20


        In his first claim, Labarriere argues that he did not knowingly refuse

chemical breath testing where the DL-26A Form,4 read to him by Officer

Schaeffer, only included the mandatory minimum criminal penalties for first-

time DUI offenders under Section 3804(c) of the Motor Vehicle Code. Id. at

15-19.     Labarriere asserts that the warnings in the DL-26A Form “are


____________________________________________


4   The DL-26A Form, in relevant part, provides the following:

        It is my duty as a police officer to inform you of the following:

           1. You are under arrest for driving under the influence of
           alcohol or a controlled substance in violation of Section 3802
           of the Vehicle Code.

           2. I am requesting that you submit to a chemical test of breath.

           3. If you refuse to submit to the breath test, your operating
           privilege will be suspended for at least 12 months. If you
           previously refused a chemical test or were previously convicted
           of driving under the influence, you will be suspended for up to
           18 months. In addition, if you refuse to submit to a breath
           test, and you are convicted of violating Section 3802(a)(1)
           (relating to impaired driving) of the Vehicle Code, then,
           because of your refusal, you will be subject to more severe
           penalties set forth in Section 3804(c) (relating to penalties) of
           the Vehicle Code. These are the same penalties that would
           be imposed if you were convicted of driving with the
           highest rate of alcohol, which include a minimum of 72
           hours in jail and a minimum fine of $1,000.00, up to a
           maximum of five years in jail and a maximum fine of $10,000.

           4. You have no right to speak to an attorney or anyone else
           before deciding whether to submit to testing. If you request to
           speak with an attorney or anyone else after being provided
           these warnings or you remain silent when asked to submit to a
           breath test, you will have refused the test.

Commonwealth Exhibit 1, at 1 (emphasis in original).

                                           -5-
J-S05036-20


inadequate to sufficiently warn a defendant that he or she will be subject to

significantly higher penalties for refusal if convicted of a violation of [Section]

3804(c)(2)” (relating to second-time offenders). Id. at 16-17. Labarriere

contends that the DL-26A Form notifies a first-time offender under Section

3804(c) of the mandatory minimum 72 hours in prison, plus $1,000.00 fine;

however, Labarriere argues that a second-time offender is not informed of the

mandatory minimum of 90 days in prison and a $1,500.00 fine that are

specified under Section 1547(b)(2). Id. at 17-18. Further, Labarriere claims

that failing to include the second-offense mandatory minimums can “only

cause confusion in situations as here, where a defendant is told he is subject

to enhanced civil penalties for a second or subsequent refusal, but only warned

of the first[-]offense criminal penalties if convicted.” Id. at 18.

      In response, the Commonwealth contends that Section 1547(b)(2)

confers a duty upon police officers to inform persons “that they ‘will be subject

to the penalties provided in [S]ection 3804(c)[].’” Commonwealth’s Brief at

8-10. The Commonwealth asserts that, under Section 1547(b)(2), a police

officer’s duty does not require the officer to detail each of the specific

mandatory minimum sentences set forth in Section 3804(c). Id. at 10. The

Commonwealth claims that the DL-26A Form “goes beyond the essentials and

specifically informs the person [of] both the minimum and maximum penalties

provided for in Section 3804(c).” Id. at 11.




                                       -6-
J-S05036-20


        The issue before this Court involves statutory interpretation, which is a

question of law, for which our scope of review is plenary and standard of

review is de novo. Prieto Corp v. Gambone Constr. Co., 100 A.3d 602,

606 (Pa. Super. 2014).

        Pursuant to the Statutory Construction Act, “our object is to ascertain

the Legislature’s intent, giving effect to all of the relevant statutory

provisions.” Johnson v. Phelan Hallinan & Schmieg, LLP, 202 A.3d 730,

736 (Pa. Super. 2019) (citing 1 Pa.C.S.[A.] § 1921(a)). “Generally, a statute’s

plain    language   provides   the   best    indication   of   legislative   intent.”

Commonwealth v. Popielarcheck, 151 A.3d 1088, 1091-92 (Pa. Super.

2016). We will only look beyond the plain language of the statute when words

are unclear or ambiguous, or the plain meaning would lead to “a result that is

absurd, impossible of execution or unreasonable.” Id. (citing 1 Pa.C.S.[A.]

§ 1922(1)). Therefore, when ascertaining the meaning of a statute, if the

language is clear, we give the words their plain and ordinary meaning.

Commonwealth v. Hall, 80 A.3d 1204, 1211 (Pa. 2013).               Additionally, we

are mindful that “where ambiguity exists in the language of a penal statute,

such language should be interpreted in the light most favorable to the

accused.” Commonwealth v. Wooten, 545 A.2d 876, 879 (Pa. 1988).

        Section 1547 of the Motor Vehicle Code, in relevant part, provides the

following:

        § 1547. Chemical testing to determine amount of alcohol or
        controlled substance

                                       -7-
J-S05036-20



         (a) General Rule.--Any person who drives, operates or is in
         actual physical control of the movement of a vehicle in this
         Commonwealth shall be deemed to have given consent to one
         or more chemical tests of breath or blood for the purpose of
         determining the alcoholic content of blood or the presence of a
         controlled substance if a police officer has reasonable grounds
         to believe the person to have been driving, operating or in
         actual physical control of the movement of a vehicle in violation
         of section 1543(b)(1.1) (relating to driving while operating
         privilege is suspended or revoked), 3802 (relating to driving
         under influence of alcohol or controlled substance) or
         3808(a)(2) (relating to illegally operating a motor vehicle not
         equipped with ignition interlock).

         (b) Civil penalties for refusal.--

                                     ***

            (2) It shall be the duty of the police officer to inform
            the person that:

               (i) the person’s operating privilege will be suspended
               upon refusal to submit to chemical testing and the person
               will be subject to a restoration fee of up to $2,000; and

               (ii) if the person refuses to submit to chemical breath
               testing, upon conviction or plea for violating section
               3802(a)(1), the person will be subject to the penalties
               provided in section 3804(c) (relating to penalties).

75 Pa.C.S.A. § 1547 (emphasis added). The plain language of Section 1547

provides that police officers have a duty to inform a person that, should they

refuse to submit to a chemical breath test, the person is subject to enhanced

mandatory minimum criminal penalties. See 75 Pa.C.S.A. § 1547(b)(2)(ii).

The statute further directs that the enhanced mandatory minimum criminal

penalties are “provided in [S]ection 3804(c)” of the Motor Vehicle Code. Id.




                                     -8-
J-S05036-20


      Section 1547 invokes 75 Pa.C.S.A. § 3804(c), which, in relevant part,

provides as follows:

      § 3804. Penalties

                                      ***

         (c) Incapacity; highest blood alcohol; controlled
         substances.--An individual who violates section 3802(a)(1)
         and refused testing of breath under section 1547 (relating to
         chemical testing to determine amount of alcohol or controlled
         substance) or testing of blood pursuant to a valid search
         warrant or an individual who violates section 3802(c) or (d)
         shall be sentenced as follows:

            (1) For a first offense, to:

               (i) undergo imprisonment of not less than 72 consecutive
               hours;

               (ii) pay a fine of not less than $1,000 nor more than
               $5,000;

               (iii) attend an alcohol highway safety school approved by
               the department; and

               (iv) comply with all drug and alcohol treatment
               requirements imposed under sections 3814 and 3815.

            (2) For a second offense, to:

               (i) undergo imprisonment of not less than 90 days;

               (ii) pay a fine of not less than $1,500;

               (iii) attend an alcohol highway safety school approved by
               the department; and

               (iv) comply with all drug and alcohol treatment
               requirements imposed under sections 3814 and 3815.

75 Pa.C.S.A. § 3804(c).


                                      -9-
J-S05036-20


       Our Pennsylvania Supreme Court has previously addressed the

statutory interpretation of Section 1547(b)(2) in Pa. Dept. of Transp.,

Bureau of Driver Licensing v. Weaver, 912 A.2d 259 (Pa. 2006).                   In

Weaver, the appellant was a third-time DUI offender who argued that police

officers are required, under 75 Pa.C.S.A. § 1547(b)(2)(ii), to inform an

individual of all the potential mandatory minimums codified in Section

3804(c). Weaver, 912 A.2d at 261. In rejecting this claim, the Court held

the following:

              The words of [Section 1547] are clear and free from all
       ambiguity…. The plain language requires only that the officer
       inform the arrestee that if he is convicted of DUI, refusal will result
       in additional penalties; it does not require the officer to enumerate
       all of the possible penalties, as appellant claims.

Id. at 264-65 (emphasis added).5 Further, this Court has stated, “[i]t is not

the duty of the police to explain the various sanctions available under a given

law to an arrestee to give that individual an opportunity to decide whether it




____________________________________________


5 We are cognizant that the Supreme Court in Weaver addressed a prior
version of Section 1547(b)(2), which addressed both chemical blood testing
and chemical breath testing. See 75 Pa.C.S.A. § 1547(b)(2) (effective
February 2004 to November 2004). The current version of Section 1547(b)(2)
addresses only chemical breath testing. See 75 Pa.C.S.A. § 1547(b)(2)(ii).

      In Weaver, the Supreme Court rejected the claim that the DL-26 Form
did not satisfy Section 1547(b)(2)(ii)’s requirements. Weaver, 912 A.2d at
265. The Supreme Court concluded that the DL-26 Form was accurate, and
that “[the] inclusion of accurate information concerning the minimum
penalties, beyond what the legislature required, does not affect the validity of
[the] DL-26 [Form] warnings.” Id.

                                          - 10 -
J-S05036-20


is worth it to violate that law.” Commonwealth v. Homer, 928 A.2d 1085,

1090 (Pa. Super. 2007) (citations omitted).

      In the instant case, Labarriere was stopped by police and thereafter

asked to submit to a chemical breath test. N.T. (Jury Trial and Sentencing),

3/13/19, at 67-70.   Officer Schaeffer read, verbatim, the DL-26A Form to

Labarriere. Id. at 67-69.

      The DL-26A Form specifically informed Labarriere that if he refused to

submit to a chemical breath test, and was later convicted under Section 3802,

he would be “subject to more severe penalties set forth in Section 3804(c)….”

See Commonwealth Exhibit 1, at 1. Thus, the language of the DL-26A Form

satisfied the requirements in Section 1547(b)(2). See Commonwealth Exhibit

1, at 1; see also 75 Pa.C.S.A. § 1547(b)(2); Weaver, 912 A.2d at 264-65.

Consequently, the record reflects that Labarriere knowingly refused the

chemical breath test, and we cannot grant Labarriere relief on this claim.

      In his second claim, Labarriere contends that his sentence is illegal

because the trial court improperly changed his maximum sentence from 23

months to five years. Brief for Appellant at 20. Labarriere argues that the

trial court could not have changed his sentence because “no [Section 3814

pre-sentence] assessment had been performed prior to sentencing.”            Id.

Labarriere emphasizes that 75 Pa.C.S.A. § 3804(d) requires the trial court to

impose the mandatory minimum and mandatory maximum sentences only if

the Section 3814 pre-sentence assessment determines that the defendant is


                                    - 11 -
J-S05036-20


in need of additional treatment.   Brief for Appellant at 20-21.   Labarriere

acknowledges that his trial counsel waived a pre-sentence investigation

report, but contends that he did not waive the Section 3814 pre-sentence

assessment. Id. at 22.

      “The matter of whether the trial court possesses the authority to impose

a particular sentence is a matter of legality.” Commonwealth v. Pinko, 811

A.2d 576, 577 (Pa. Super. 2002) (citation omitted). “Issues relating to the

legality of a sentence are questions of law.” Commonwealth v. Gentry, 101

A.3d 813, 817 (Pa. Super. 2014) (citation omitted). “Our standard of review

over such questions is de novo and our scope of review is plenary.” Id. “If

no statutory authorization exists for a particular sentence, that sentence is

illegal and subject to correction.” Commonwealth v. Rivera, 95 A.3d 913,

915 (Pa. Super. 2014) (citation omitted).      “An illegal sentence must be

vacated.” Id. Generally, a challenge to an illegal sentence is non-waivable.

See Commonwealth v. Graett, 13 A.3d 516, 518 (Pa. Super. 2011).

      Section 3814 of the Motor Vehicle Code provides, in relevant part, as

follows:

      § 3814. Drug and alcohol assessments

      If a defendant is convicted or pleads guilty or no contest to a
      violation of section 3802 (relating to driving under influence of
      alcohol or controlled substance), the following apply prior to
      sentencing:

                                    ***




                                    - 12 -
J-S05036-20


        (2) the defendant shall be subject to a full assessment for
        alcohol and drug addiction if any of the following
        subparagraphs apply:

           (i) The defendant, within ten years prior to the offense for
           which sentence is being imposed, has been sentenced for
           an offense under:

              (A) section 3802….

                                     ***

        (4) The assessment under paragraph (2) shall consider issues
        of public safety and shall include recommendations for all of
        the following:

           (i) Length of stay.

           (ii) Levels of care.

           (iii) Follow-up care and monitoring.

75 Pa.C.S.A. § 3814(2) (emphasis added).          Section 3804(d), regarding

Section 3814’s pre-sentence assessment, states the following:

     (d) Extended supervision of court.--If a person is sentenced
     pursuant to this chapter and, after the initial assessment
     required by section 3814(1), the person is determined to be in
     need of additional treatment pursuant to section 3814(2), the
     judge shall impose a minimum sentence as provided by law and a
     maximum sentence equal to the statutorily available maximum.
     A sentence to the statutorily available maximum imposed
     pursuant to this subsection may, in the discretion of the
     sentencing court, be ordered to be served in a county prison,
     notwithstanding the provisions of 42 Pa.C.S.[A.] § 9762 (relating
     to sentencing proceeding; place of confinement).

75 Pa.C.S.A. § 3804(d) (emphasis added); see also Commonwealth v.

Dennis, 164 A.3d 503, 506 (Pa. Super. 2017) (stating that “[s]entencing

cannot occur until the assessments are completed.”).


                                   - 13 -
J-S05036-20


      Instantly, Labarriere was convicted of DUI – general impairment, his

second offense. N.T. (Jury Trial and Sentencing), 3/13/19, at 149-51; see

also Commonwealth Exhibit 2, at 4 (wherein Labarriere’s driving record

reveals a prior Section 3802 (relating to DUI – general impairment) conviction

on January 23, 2010). Because Labarriere was convicted of a second violation

of Section 3802, Section 3814(2) required that a pre-sentence assessment be

performed prior to the trial court’s imposition of the statutory maximum

sentence. See 75 Pa.C.S.A. § 3814(2)(i)(A); see also Commonwealth v.

Taylor, 104 A.3d 479, 481 (Pa. 2014) (stating that the pre-sentence

assessment required by Section 3814 is a mandatory requirement for the

sentencing scheme of DUI offenders); Commonwealth v. Borovichka, 18

A.3d 1242, 1255 (Pa. Super. 2011) (stating that the Section 3814 pre-

sentence assessment must be ordered and completed prior to sentencing

under Section 3802).

      In its Opinion, the trial court acknowledged that Labarriere’s sentence

is illegal under Taylor, but concluded that Labarriere waived his Section 3814

pre-sentence assessment. See Trial Court Opinion, 8/7/20, at 7 (stating that

this matter is foreclosed by Taylor, but Labarriere waived his pre-sentence

assessment). In support of this conclusion, the trial court directs our attention

to the following exchange at the end of the jury trial:

      [Trial Court]: [W]hy wouldn’t I just sentence him now?

      [Commonwealth]: []That’s certainly an option as well.


                                     - 14 -
J-S05036-20


     [Defense Counsel]: Just a moment.

     [Trial Court]: Certainly.

     (Discussion held off the record)

     [Defense Counsel]:     We can proceed to sentencing now, Your
     Honor.

     [Trial Court]: All right. Very good. Then with that, if you like to
     say - well[,] do you have the guidelines counsel?

     [Commonwealth]: That is what I’m getting out right now, sir.

                                    ***

     [Trial Court]: All right. On Information 4555 of 2018, on Count 1,
     DUI, second offense with a refusal as an M-1, the sentence is 3 to
     17 months, a $1500 fine plus costs.

            He’s to attend and complete Alcohol Highway Safety School,
     [and] a CRN evaluation. Act 24 of 2004 treatment applies. There
     is a one-year Ignition Interlock, and there is a license suspension.
     He will receive notice from PennDOT about that.

          I’m going to add a no-alcohol order, and the defendant may
     be SCRAM-monitored at any time within the discretion of his
     probation officer.

                                    ***

     [Trial Court]: Anything else on sentencing, counsel?

     [Commonwealth]: The only thing I would reference, I do believe
     under the DUI statute, the maximum has to be imposed when its
     [sic] not an [Intermediate Punishment] sentence with a BAC of
     this level, second offense within ten years.

          I can actually point the [c]ourt to that. I think its [] Section
     3814 of the Vehicle Code.

     [Trial Court]: And by max sentence--




                                    - 15 -
J-S05036-20


       [Commonwealth]: So [] the top end of the sentence would have
       to be five years.

       [Trial Court]: All right. So there has to be a three-year tail on
       top?

       [Commonwealth]: Correct, sir.

       [Trial Court]: All right. Very good. Anything else?

       [Commonwealth]: No, Your Honor. That’s it.

       [Trial Court]: [Defense Counsel], anything further?

       [Defense Counsel]: No, Your Honor.

N.T. (Jury Trial and Sentencing), 3/13/19, at 151-52, 155-57.

       Based on this exchange, the trial court found that Labarriere had

affirmatively waived his Section 3814 pre-sentence assessment. Trial Court

Opinion, 8/7/20, at 7. The trial court emphasizes that Labarriere was informed

of his pre-sentence assessment during the off-the-record conversation.6 See

Trial Court Opinion, 8/7/20, at 7.

       Our Supreme Court has previously held that the requirements of Section

3814 are mandatory. See Taylor, 104 A.3d at 481. However, our Supreme

Court declined to broadly address whether the pre-sentence assessment could

be waived.     See id. at 494 n.19 (stating that “[b]ecause waiver, or non-


____________________________________________


6 Our review of the record reveals no support for the claim that Labarriere was
informed of his statutory right to a Section 3814 pre-sentence assessment.
Additionally, it is well-settled that this Court is “limited to considering only
those facts which have been duly certified in the record on appeal.”
Commonwealth v. Montalvo, 641 A.2d 1176, 1183 (Pa. Super. 1994)
(citing Commonwealth v. Osellanie, 597 A.2d 130, 131 (Pa. Super. 1991).

                                          - 16 -
J-S05036-20


compliance, is not before us on the facts presented, we leave for another day

the consequence of a defendant’s non-compliance with a court-ordered

assessment.”). Instead, the Supreme Court concluded that Franklin County

had failed to make Section 3814 pre-sentence assessments available to the

defendant at all and, thus, the defendant was unable to have a pre-sentence

assessment.      Taylor, 104 A.3d at 493-94 (stating that Section 3814 pre-

sentence assessments are not discretionary and the county is obligated to

ensure the availability of such assessments).

       Instantly, it appears that Lancaster County implemented a procedure

that allows defendants, who are not in prison, to have the required pre-

sentence assessments under Section 3814.7 Lancaster County provides full

drug and alcohol assessments, as described in Section 3814, through “11

licensed    [outpatient]     providers.”       See   “A   Descriptive   Analysis   of

Pennsylvania’s Driving Under the Influence Programs: Compliance with

Statutory Provisions Regarding Pre-Disposition Screenings and Assessments

and             Data               Reporting,”            (January           2018),

ddap.pa.gov/Documents/Agency%20Publications/DUI%20Compliance%20Re

port.pdf at 1, 5-6, 55 (explaining the Supreme Court’s holding in Taylor and




____________________________________________


7We will not determine whether Lancaster County has complied with Section
3814 (requiring pre-sentence assessments). However, as discussed infra, we
conclude that the requirements of Section 3814 were not met.

                                           - 17 -
J-S05036-20


analyzing    each    county’s    compliance        with   Section   3814   pre-sentence

assessment requirement).

       Lancaster County’s Drug and Alcohol Commission (“LCDAC”) has

designated these 11 outpatient facilities as appropriate locations to conduct

full drug and alcohol assessments for the purposes of Section 3814.                  See

Lancaster County Drug and Alcohol Commission, Helping Others Get Help, For

Alcohol       and        Other       Drug          Problems,        (January    2019),

co.lancaster.pa.us/DocumentCenter/View/3522/helpgethelp?bidld=                  at     8

(detailing all 11 outpatient providers with their respective addresses and

contact information); see also 75 Pa.C.S.A. § 3814(3)(ii) (requiring that the

pre-sentence assessment be conducted by “(ii) [t]he county agency with

responsibility for county drug and alcohol programs or its designee”).

According to the LCDAC, in order for an individual in the Lancaster County

Prison to utilize the full drug and alcohol assessment, the individual must “first

complete all legal obligations (in other words, serve out their sentence)[.]”

See Lancaster County Drug and Alcohol Commission, at 5. In the alternative,

an individual in prison “may also be referred by a judge.” Id.

       In the instant case, Labarriere was in prison at the time of trial. 8 N.T.

(Jury Trial and Sentencing), 3/13/19, at 152-54. Additionally, Labarriere’s



____________________________________________


8We observe that Labarriere was either lodged in the York County Prison for
an ICE detainer, or being held in the Lancaster County Prison on bond, since
August 2018. See N.T. (Jury Trial and Sentencing), 3/13/19, at 153.

                                          - 18 -
J-S05036-20


sentencing occurred immediately after the jury trial was discharged. Id. at

151-57. Thus, based upon LCDAC’s guidelines, Labarriere could only receive

a pre-sentence assessment if the trial court had ordered it. See Lancaster

County Drug and Alcohol Commission, at 5.

      In light of the unique facts of this case, as outlined above, we conclude

that Labarriere had not waived his pre-sentence assessment through his

actions. Instead, the immediate imposition of Labarriere’s sentence rendered

the Section 3814 pre-sentence assessment entirely unavailable to Labarriere,

absent a court order. See Lancaster County Drug and Alcohol Commission,

at 5. Additionally, the record reflects that at no point was Labarriere informed

of his statutory right to a Section 3814 pre-sentence assessment. N.T. (Jury

Trial and Sentencing), 3/13/19, at 152-57.         Indeed, the lack of such

knowledge, coupled with Lancaster County’s procedures, made it impossible

for Labarriere to receive a Section 3814 pre-sentence assessment, absent a

court order.

      In concluding that Labarriere’s sentencing did not comply with Section

3814, we emphasize that the Section 3814 requires that the pre-sentence

assessment be completed following a defendant’s conviction, but prior to the

imposition of sentence.     See 75 Pa.C.S.A. § 3814 (stating that “[i]f a

defendant is convicted or pleads guilty or no contest to a violation of

section 3802 (relating to driving under influence of alcohol or controlled

substance), the [pre-sentence assessment] appl[ies] prior to sentencing[]”


                                     - 19 -
J-S05036-20


(emphasis added)). Accordingly, the trial court erred in sentencing Labarriere

to the statutory maximum five-year sentence without first ordering and

considering the mandatory Section 3814 pre-sentence assessment.9          See

Taylor, 104 A.3d at 491; see also Borovickha, supra.          Thus, we must

vacate Labarriere’s judgment of sentence, and remand for a new sentencing

hearing.

       Based upon the foregoing, we affirm Labarriere’s convictions, vacate

his judgement of sentence, and remand for a new sentencing hearing.

       Judgment of sentence vacated. Case remanded for a new sentencing

hearing in accordance with this Memorandum.        Superior Court jurisdiction

relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/19/2020




____________________________________________


9 Due to the factual circumstances of this case, we decline to address the
general question of whether the Section 3814 pre-sentence assessment can
be waived.

                                          - 20 -